 


109 HR 665 IH: Omnibus Nonproliferation and Anti-Nuclear Terrorism Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 665 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Schiff (for himself, Mr. Shays, Mr. Butterfield, Mr. Chandler, Mrs. Davis of California, Mr. Edwards, Mr. Grijalva, Mr. Holt, Mr. Israel, Mrs. Maloney, Mr. Scott of Georgia, Mr. Sherman, and Ms. Watson) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prevent access by terrorists to nuclear material, technology, and expertise, to establish an Office of Nonproliferation Programs in the Executive Office of the President, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Omnibus Nonproliferation and Anti-Nuclear Terrorism Act of 2005. 
2.FindingsCongress finds the following: 
(1)Loose nuclear weapons and materials in the former Soviet Union 
(A)There are in the world today enormous stockpiles of nuclear weapons and the materials required to make them. Counting materials both in assembled warheads and in other forms, worldwide totals are estimated to encompass some 1,900 tons of highly enriched uranium (enough for 143,000 nuclear weapons) and 1,855 tons of plutonium (enough for 330,000 nuclear weapons).  
(B)The Russian Federation alone is estimated to have over 1,000 tons of highly enriched uranium (enough for over 80,000 nuclear weapons) and 140 tons of plutonium (enough for over 30,000 nuclear weapons).  
(C)The United States has been working for over a decade to eliminate stockpiles of loose nuclear weapons and materials in the former Soviet Union, but the Department of Energy acknowledges that there is still a need to properly secure about 460 tons of weapons-usable Russian nuclear material (outside of warheads), enough for more than 35,000 nuclear weapons.  
(D)A recent report by the Central Intelligence Agency faulted the security of nuclear arsenal facilities in the Russian Federation and assessed that “undetected smuggling has occurred.”  
(E)There are at least 18 documented incidents of “proliferation significant” fissile material trafficking from facilities in the former Soviet Union between 1991 and 2001. In one incident in 1998, an inside conspiracy at a Russian nuclear weapons facility attempted to steal 18.5 kilograms of highly enriched uranium. In another incident, 2 kilograms of highly enriched uranium taken from a research facility in Sukhumi, Georgia, has never been recovered.  
(F)In May 1994, German police found a small but worrisome quantity of supergrade plutonium in the garage of Adolf Jackle. Extremely expensive to produce, this rare item was likely stolen from one of Russia’s two premier nuclear weapons laboratories.  
(G)Comprehensive security upgrades are not yet completed at 90 percent of Russian nuclear warhead bunkers for Russia’s Strategic Rocket Forces. 
(H)Border security in the former Soviet Union is inconsistent at best. Existing infrastructure helps at the outer borders of the former Soviet Union but many borders internal to the former Soviet Union, such as the border between Kazakhstan and the Russian Federation, exist only on a map.  
(2)Loose nuclear materials around the globe 
(A)Dangerous caches of weapons-usable nuclear materials, much of it poorly secured and vulnerable to theft, exist in a multitude of facilities around the world. For example, there are over 130 research reactors in over 40 countries that house highly enriched uranium, some with enough to manufacture an atomic bomb. In total, about 40 tons of highly enriched uranium, enough for over 1,000 nuclear weapons, is estimated to remain in civilian research reactors.  
(B)Over the last 50 years, the United States is known to have exported about 27.5 tons of highly enriched uranium to 43 countries to help develop nuclear power production or bolster scientific initiatives. In 1996, the United States began an effort to recover the more than 17.5 tons of the nuclear material that was still overseas, but has recovered only about 1 ton, according to the Department of Energy and the Government Accountability Office.  
(C)It is especially important to keep highly enriched uranium out of terrorists’ hands because, with minimal expertise, they could use it to make the simplest, gun-type nuclear weapon—a device in which a high explosive is used to blow one subcritical piece of highly enriched uranium from one end of a tube into another subcritical piece held at the opposite end of the tube.  
(D)To Osama bin Laden, acquiring weapons of mass destruction is a “religious duty”. Al Qaeda and more than two dozen other terrorist groups are pursuing capability to use weapons of mass destruction.  
(E)Osama bin Laden's press spokesman, Sulaiman Abu Ghaith, has announced that the group aspires to kill 4 million Americans, including 1 million children, in response to casualties supposedly inflicted on Muslims by the United States and Israel.  
(F)Al Qaeda documents recovered in Afghanistan reveal a determined research effort focused on nuclear weapons. 
(3)Security standards for all nuclear weapons and materials 
(A)There are no international binding standards for the secure handling and storage of nuclear weapons and materials.  
(B)Making a nuclear weapon requires only 4 to 5 kilograms of plutonium or 12 to 15 kilograms of highly enriched uranium.  
(C)In October 2001, the United States Government became very concerned that Al Qaeda may have smuggled a 10-kiloton Russian nuclear warhead into New York City. If placed in lower Manhattan, such a device would probably kill 100,000 people instantly, seriously injure tens of thousands more, and render the entire area uninhabitable for decades to come.  
(4)Russia’s nuclear expertise 
(A)Employment at the large nuclear facilities in the Russian Federation’s 10 closed nuclear cities is estimated to be in the range of 120,000 to 130,000 people, of whom approximately 75,000 were employed on nuclear weapons-related work.  
(B)Poor wages and living conditions in Russian “nuclear cities” have inspired protests and strikes among the employees working in them.  
(C)Insiders have been caught attempting to smuggle nuclear materials out of these facilities, presumably to sell on the lucrative black market.   
3.Establishment of Office of Nonproliferation Programs in the Executive Office of the President 
(a)EstablishmentThere is established in the Executive Office of the President an Office of Nonproliferation Programs (in this section referred to as the Office). 
(b)Director; Associate DirectorsThere shall be at the head of the Office a Director who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall be compensated at the rate provided for level II of the Executive Schedule in section 5313 of title 5. The President is authorized to appoint not more than four Associate Directors, by and with the advice and consent of the Senate, who shall be compensated at a rate not to exceed that provided for level III of the Executive Schedule in section 5314 of such title. Associate Directors shall perform such functions as the Director may prescribe. 
(c)Primary Functions of Director 
(1)In generalThe primary function of the Director is to coordinate and lead— 
(A)efforts by the United States to curb terrorist access to nuclear technology, materials, or expertise; and 
(B)other United States nonproliferation activities, including nuclear nonproliferation activities and activities to counter other weapons of mass destruction. 
(2)Specific functionsIn addition to such other functions and activities as the President may assign, the Director shall— 
(A)advise the President, and others within the Executive Office of the President, on the role and effect of such nonproliferation activities on national security and international relations; 
(B)lead the development and implementation of a plan (including appropriate budgets, other resources, goals, and metrics for assessing progress) to ensure that all the highest-priority actions to prevent terrorists from getting and using nuclear weapons are taken in the shortest possible time, including but not limited to a fast-paced global effort to ensure that every nuclear warhead and every kilogram of weapons-usable nuclear material worldwide is secured and accounted for, to standards sufficient to defeat demonstrated terrorist and criminal threats, as rapidly as that objective can be accomplished; 
(C)identify obstacles to accelerating and strengthening efforts to prevent terrorists from getting and using nuclear weapons, and raise approaches to overcoming these ostacles for action by the President or other appropriate officials; 
(D)lead an effort, to be carried out jointly by the various Federal agencies responsible for carrying out such nonproliferation activities, to establish priorities among those activities and to develop and implement strategies and budgets that reflect those priorities; 
(E)build strong partnerships with respect to such nonproliferation activities among Federal, State, and local governments, foreign governments, international organizations, and nongovernmental organizations; and 
(F)evaluate the scale, quality, and effectiveness of the Federal effort with respect to such nonproliferation activities and advise on appropriate actions. 
4.Removal of restrictions on Cooperative Threat Reduction programs 
(a)Repeal of Restrictions 
(1)Restrictions on assistance in destroying former Soviet weaponsSection 211(b) of the Soviet Nuclear Threat Reduction Act of 1991 (22 U.S.C. 2551 note) is repealed. 
(2)Restrictions on authority to carry out CTR programsSection 1203(d) of the Cooperative Threat Reduction Act of 1993 (title XII of Public Law 103–160; 22 U.S.C. 5952(d)) is repealed. 
(3)Limitation on use of funds for chemical weapons destructionSection 1305 of the National Defense Authorization Act for Fiscal Year 2000 (22 U.S.C. 5952 note) is repealed. 
(b)Exemption from LimitationsCooperative Threat Reduction programs may be carried out notwithstanding any other provision of law, subject to congressional notification and reporting requirements that apply to the use of funds available for Cooperative Threat Reduction programs or the carrying out of projects or activities under such programs. 
(c)Inapplicability of other restrictionsSection 502 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5852) shall not apply to any Cooperative Threat Reduction program. 
5.Removal of restrictions on Department of Energy nonproliferation programsSection 4301 of the Atomic Energy Defense Act (50 U.S.C. 2561) is repealed.  
6.Modifications of authority to use Cooperative Threat Reduction program funds outside the former Soviet UnionSection 1308 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1662; 22 U.S.C. 5963) is amended— 
(1)by striking President each place it appears and inserting Secretary of Defense; 
(2)in subsection (a), by striking each of the following and all that follows through the period at the end and inserting the following:  
that such project or activity will— 
(1)assist the United States in the resolution of a critical emerging proliferation threat; or 
(2)permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals.; 
(3)by striking subsections (c) and (d); and 
(4)by redesignating subsection (e) as subsection (c). 
7.Modifications of authority to use International Nuclear Materials Protection and Cooperation program funds outside the former Soviet UnionSection 3124 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1747) is amended— 
(1)by striking President each place it appears and inserting Secretary of Energy; 
(2)in subsection (a), by striking each of the following and all that follows through the period at the end and inserting the following:  
that such project or activity will— 
(1)assist the United States in the resolution of a critical emerging proliferation threat; or 
(2)permit the United States to take advantage of opportunities to achieve long-standing nonproliferation goals.; 
(3)by striking subsections (c) and (d); and 
(4)by redesignating subsection (e) as subsection (c). 
8.Special reports on adherence to arms control agreements and nonproliferation commitments 
(a)Reports requiredAt least annually, the Secretary of State shall submit to the appropriate congressional committees a report on each country in which a Cooperative Threat Reduction program is being carried out. The report shall describe that country’s commitments to— 
(1)making substantial national investments in infrastructure to secure, safeguard, and destroy weapons of mass destruction; 
(2)forgoing any military modernization exceeding legitimate defense requirements, including replacement of weapons of mass destruction; 
(3)forgoing any use of fissionable materials or any other components of deactivated nuclear weapons in a new nuclear weapons program; 
(4)complying with all relevant arms control agreements; 
(5)adopting and enforcing national and international export controls over munitions and dual-use items; and 
(6)facilitating the verification by the United States and international community of that country’s compliance with such commitments. 
(b)FormThe report required under subsection (a) may be submitted with the report required under section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a). 
9.Presidential report on impediments to certain nonproliferation activitiesNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report identifying impediments (including liability concerns, taxation issues, access rights, and other impediments) to— 
(1)the ongoing renegotiation of the umbrella agreement relating to Cooperative Threat Reduction; and 
(2)the ongoing negotiations for the implementation of the Plutonium Disposition Program, the Nuclear Cities Initiative, and other defense nuclear nonproliferation programs. 
10.Sense of Congress relating to liability protections for United States nonproliferation efforts in Russia 
(a)FindingsCongress finds the following: 
(1)The Administration has failed to negotiate an acceptable solution for the continued impasse between the United States and Russia on negotiations over liability protections for United States companies and personnel conducting nonproliferation work in Russia. 
(2)Because Congress requires that both the United States and Russian plutonium disposition programs proceed in rough parallel, the protracted liability negotiations have already resulted in a one-year delay in the planned construction start in Russia and the United States from summer 2004 to summer 2005. 
(3)As a result, another construction season will be missed in Russia, and Congress notes that the projected start of construction has now slipped five years since the project began in fiscal year 2000. 
(4)Not only does this raise serious concern from a national security standpoint, but also it will have serious repercussions here in the United States as a result of maintaining general parity of the two construction schedules. 
(b)Sense of CongressBased on the foregoing, it is the sense of Congress that the Administration should find an acceptable solution in the near term for the impasse referred to in subsection (a)(1), in order to successfully complete negotiations and allow construction to begin on mixed oxide fuel fabrication facilities in both the United States and Russia. 
11.Enhancement of Global Threat Reduction InitiativeSection 3132 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2166; 50 U.S.C. 2569) is amended— 
(1)in subsection (b)— 
(A)in the subsection heading, by striking Program Authorized and inserting Program Required; and 
(B)by striking The Secretary of Energy may and inserting The President, acting through the Secretary of Energy, shall; and 
(2)in subsection (c)(1), by adding at the end the following new subparagraph:  
 
(N)Take such other actions as may be necessary to effectively implement the Global Threat Reduction Initiative..  
12.Expansion of Proliferation Security Initiative 
(a)Sense of Congress relating to Proliferation Security InitiativeIt is the sense of the Congress that— 
(1)the President should strive to expand and strengthen the Proliferation Security Initiative announced by the President on May 31, 2003, placing particular emphasis on including countries outside of NATO; and 
(2)the United States should engage the United Nations to develop a Security Council Resolution to authorize the Proliferation Security Initiative under international law, including by providing legal authority to stop shipments of weapons of mass destruction, their delivery systems, and related materials. 
(b)Authorization of appropriations relating to Proliferation Security InitiativeThere are authorized to be appropriated for fiscal year 2006, $50,000,000 to conduct joint training exercises regarding interdiction of weapons of mass destruction under the Proliferation Security Initiative. Particular emphasis should be given to allocating funds from such amount— 
(1)to invite other countries that do not participate in the Proliferation Security Initiative to observe the joint training exercises; and 
(2)to conduct training exercises with countries that openly join the Proliferation Security Initiative after the date of the enactment of this Act. 
13.Sense of Congress relating to international security standards for nuclear weapons and materialsIt is the sense of the Congress that the President should seek to devise and implement standards to improve the security of nuclear weapons and materials by— 
(1)establishing with other willing nations a set of performance-based standards for the security of nuclear weapons and weapons; 
(2)negotiating with those nations an agreement to adopt the standards and implement appropriate verification measures to assure ongoing compliance; and 
(3)coordinating with those nations and the International Atomic Energy Agency to strongly encourage other states to adopt and verifiably implement the standards. 
14.Authorization of appropriations relating to inventory of Russian tactical nuclear warheads and data exchangesIn addition to any other amounts authorized to be appropriated for such purposes, there are authorized to be appropriated to the Administrator for Nuclear Security for fiscal year 2006, $5,000,000 for assistance to Russia to facilitate the conduct of a comprehensive inventory of the stockpile of Russia of— 
(1)non-strategic nuclear weapons; and 
(2)nuclear weapons, whether strategic or non-strategic, that are not secured by PALs or other electronic means. 
15.Report on accounting for and securing of Russia’s non-strategic nuclear weaponsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on Russia’s non-strategic nuclear weapons. The report shall— 
(1)detail past and current efforts of the United States to encourage a proper accounting for and securing of Russia’s non-strategic nuclear weapons and Russia’s nuclear weapons, whether strategic or non-strategic, that are not secured by PALs or other electronic means; 
(2)detail the actions that are most likely to lead to progress in improving the accounting for and securing or dismantlement of such weapons; and 
(3)detail the feasibility of enhancing the national security of the United States by developing increased transparency between the United States and Russia with respect to the numbers, locations, and descriptions of such weapons and of the corresponding weapons of the United States. 
16.Research and development involving alternative use of weapons of mass destruction expertise 
(a)Authority to use fundsNotwithstanding any other provision of law and subject to subsection (c), any funds available to a department or agency of the Federal Government may be used to conduct non-defense research and development in Russia and the states of the former Soviet Union on technologies specified in subsection (b) utilizing scientists in Russia and the states of the former Soviet Union who have expertise in— 
(1)nuclear weapons; or 
(2)chemical or biological weapons, but only if such scientists no longer engage, or have never engaged, in activities supporting prohibited chemical or biological capabilities. 
(b)TechnologiesThe technologies specified in this subsection are technologies on the following: 
(1)Environmental restoration and monitoring. 
(2)Proliferation detection. 
(3)Health and medicine, including research. 
(4)Energy. 
(c)LimitationFunds may not be used under subsection (a) for research and development if the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, determines that such research and development will— 
(1)pose a threat to the security interests of the United States; or 
(2)further materially any defense technology. 
(d)Authorization of Appropriations 
(1)In generalThere is authorized to be appropriated to the Department of State $20,000,000 for fiscal year 2006 for the following purposes: 
(A)To make determinations under subsection (c). 
(B)To defray any increase in costs incurred by the Department of State, or any other department or agency of the Federal Government, for research and development, or demonstration, as a result of research and development conducted under this section. 
(2)Availability(A) Amounts authorized to be appropriated by paragraph (1) are authorized to remain available until expended. 
(B)Any amount transferred to a department or agency of the Federal Government pursuant to paragraph (1)(B) shall be merged with amounts available to such department or agency to cover costs concerned, and shall be available for the same purposes, and for the same period, as amounts with which merged. 
17.Strengthening the Nuclear Nonproliferation Treaty 
(a)FindingsCongress finds the following: 
(1)Article IV of the Treaty on the Non-Proliferation of Nuclear Weapons (commonly referred to as the Nuclear Nonproliferation Treaty or NPT) (21 UST 483) states that countries that are parties to the treaty have the inalienable right . . . to develop research, production and use of nuclear energy for peaceful purposes without discrimination and in conformity with articles I and II of this treaty.. 
(2)The rights outlined under article IV include all fuel cycle activities, despite the fact that uranium enrichment and plutonium production potentially put a country in a position to produce weapons usable material. 
(3)David Bergmann, former chairman of the Israeli Atomic Energy Commission, stated: . . . by developing atomic energy for peaceful uses, you reach the nuclear weapon option. There are not two atomic energies. 
(4)The wording of article IV has made it possible for countries that are parties to the NPT treaty to use peaceful nuclear programs as a cover for weapons programs. In particular, the misuse by North Korea and Iran of these provisions threatens to undercut the viability of the nuclear nonproliferation regime and the entire system of international nuclear commerce. 
(5)If the international community fails to devise effective measures to deal with the loophole in article IV, then there is a great likelihood that the ranks of countries possessing nuclear weapons will increase markedly in the next decade. 
(b)Presidential report on control of nuclear fuel cycle technologies and materialNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report identifying ways to more effectively control nuclear fuel cycle technologies and material, including ways that the United States can mobilize the international community to close the loophole of article IV of the NPT, without undermining the treaty itself. 
18.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations, the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate. 
(2)Cooperative threat reduction programsThe term Cooperative Threat Reduction programs means programs and activities specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
 
